Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard Dwayne Allison appeals the district court’s order denying his motion filed pursuant to 18 U.S.C. § 3582(c)(2) (2006), which sought a reduction in sentence based upon the amendments to the crack cocaine sentencing guidelines. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Allison, No. 1:04-cr-00093-gmw-pms-1 (W.D.Va. Apr. 7, 2009). We deny the Government’s motion to dismiss the appeal and dispense with oral argument because the facts and' legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.